judgment has not been entered in the underlying case, we lack jurisdiction
                     to consider these appeals, and we
                                 ORDER these appeals DISMISSED. 1



                                                                       ,Lea_ct,
                                                                 Hardesty


                                                                                            , J.
                                                                 Douglas


                                                                                             J.




                     cc: Hon. Joanna Kishner, District Judge
                          Hon. Jennifer P. Togliatti, District Judge
                          James R. Aymann
                          Alexander L. Mazzia, Jr.
                          Eighth District Court Clerk




                           'In light of this order, we deny as moot all pending motions and
                     requests for relief in these appeals, and direct the clerk of the court to
                     return, unfiled, the documents provisionally received in this court in
                     Docket No. 64657 on March 27, 2014, and the documents provisionally
                     received in this court in Docket No. 64898 on April 24 and 25, 2014.



SUPREME      Cauar
        OF
     NEVADA
                                                          2
(0) 1947A    e